Citation Nr: 0601809	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  98-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for invasive pituitary 
adenoma-macroadenoma.

Entitlement to service connection for acromegaly of the feet, 
due to pituitary tumor.

Entitlement to service connection for degenerative joint 
disease and osteopenia of the feet.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from February 1980 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office (RO).  That decision denied service connection for an 
invasive pituitary adenoma-microadenoma, acromegaly of the 
feet, and degenerative joint disease and osteopenia of the 
feet.

The Board remanded the claim in May 1999, August 2000 and 
August 2003 for further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that an invasive 
pituitary adenoma-macroadenoma had its origins during 
service, or that such disorder increased in severity beyond 
the natural progression of the disorder during service.

3.  Acromegaly of the feet has been diagnosed as being 
secondary to an invasive pituitary tumor, which is not a 
service-connected disorder.

4.  The evidence of record does not reasonably show that the 
veteran's degenerative joint disease and osteopenia of the 
feet had its origins during service or for many years 
thereafter.


CONCLUSIONS OF LAW

1.  An invasive pituitary adenoma-macroadenoma was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).
	
2.  Acromegaly of the feet, due to pituitary tumor, was not 
incurred in or aggravated by service and is not proximately 
due to a service-connected disorder.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  Degenerative joint disease and osteopenia of the feet 
were not incurred in or aggravated by service, and 
degenerative joint disease of the feet may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1131, 
1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in March 2004, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  He testified before a 
hearing officer at a hearing held at the RO in February 1998.  
The Board does not know of any additional relevant evidence 
which is available that has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  The Board finds that the evidence 
of record provides sufficient information to adequately 
evaluate the claims.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records do not reflect complaints, findings 
or treatment associated with a pituitary tumor or the 
veteran's feet.  There are several complaints of swollen 
ankles noted.  No diagnosis is documented in the records.  
The veteran reported that he had hyperhidrosis of the feet on 
his January 1980 report of medical history.

Service personnel records indicate that the veteran was born 
in January 1960.

Private treatment notes dated from January 1989 through 
August 1989 noted that the veteran had been diagnosed with 
acromegaly secondary to a pituitary adenoma.

A September 1989 private treatment note reported that the 
veteran indicated that the veteran had active acromegaly.  It 
was noted that his shoe size had increased a half size over 
the previous year.  It was noted that the veteran had a 
growth hormone secreting tumor and surgery was scheduled for 
the next day.  An October 1989 private treatment note 
indicated that the veteran underwent a subtotal removal of an 
invasive pituitary adenoma-macroadenoma.

An April 1997 VA examination report noted that the veteran 
was diagnosed with acromegaly secondary to a pituitary tumor 
in 1986.  X-rays, taken in conjunction with the VA 
examination, were interpreted as showing "quite a bit" of 
bony demineralization and midfoot and interphalangeal 
degenerative changes.  Prominent calcaneal spurs were also 
present.  The diagnoses were acromegaly changes of the feet, 
status post pituitary tumor, degenerative joint disease of 
the feet, and osteopenia of the feet.

The veteran testified before a hearing officer at a hearing 
held at the RO in February 1998.  He stated that he did not 
experience swelling of the feet prior to service.  The 
veteran testified that at the time he was treated for swollen 
ankles, he also complained of swollen feet.  He indicated 
that he had difficulty with his training because of 
headaches.  The veteran stated that he noticed his hands 
started swelling immediately after service.  The veteran 
reported that he had attempted to get treatment records from 
a private podiatrist he had seen shortly after service, but 
was unable to because such records had been destroyed.  He 
testified that he noticed his hands and feet were growing in 
service.

The Board remanded the claim in May 1999 with instructions to 
obtain the veteran's records from the Social Security 
Administration (SSA).  

An August 1999 letter from the veteran's private physician 
noted that he initially treated the veteran in 1986.  He 
stated that the "duration of the illness is difficult to 
say, but almost definitely coming on for many years."  He 
went on to note that the veteran had noted the disease 
progression since the age of 23.  He stated that since that 
is when the changes started, "it is pretty clear that [the 
tumor] was present prior to that for several years."

A September 1999 letter from the veteran's private 
endocrinologist noted that he had treated the veteran for 
pituitary acromegaly since 1989.  He stated that, based on 
the size of the tumor and the bone changes, the veteran's 
tumor had been present for several years prior to its 1988 
discovery.  The endocrinologist noted that, according to his 
notes, the veteran had symptoms two to three years prior to 
his 1989 evaluation.  He also noted that he had seen pictures 
of the veteran in the military that did not show of 
clinically evident growth hormone excess at that time.  He 
concluded by noting that "other than the above clinical 
observations, it is very difficult to know exactly when [the 
veteran's] disease started."

The August 2000 remand noted that all of the SSA records had 
not been obtained and instructed the RO to obtain the 
complete SSA records.  Such records were subsequently 
obtained.

VA and private treatment notes dated from October 1989 
through July 2005 reflect continued treatment for acromegaly.  
Such treatment notes also indicate that the veteran's 
pituitary tumor had not returned.  An August 2001 VA 
treatment note reported that the veteran was formally 
diagnosed with acromegaly in 1987.  These treatment notes do 
not contain comments regarding the etiology of the disorders 
at issue.

Prior to August 2003 the veteran's service personnel records 
were associated with the claims folder.  Such records had not 
been reviewed by the RO.  The Board remanded the claim in 
August 2003 with instructions for the RO to consider the 
claims in light of the records obtained.


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
degenerative joint disease, if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §  1133; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court of has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has competent medical diagnoses of the 
disorders currently at issue.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnoses had 
their onset in or are otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

With regard to the veteran's pituitary tumor, the Board notes 
that the service medical records do not reflect complaints, 
findings or treatment associated with this diagnosis.  In 
addition, the clinical evidence of record does not link the 
veteran's pituitary tumor to service.  An August 1999 letter 
from the veteran's private physician notes that the veteran 
first noted the growth in his hands when he was 23.  The 
Board notes that the veteran was 20 years old while on active 
duty.  Although the August 1999 letter suggests that the 
symptoms would have been present prior to the age of 23, 
there is no indication that such symptoms began during 
service, or that, if the disorder pre-existed service, the 
veteran's brief period of service increased the severity of 
the disorder beyond the natural progression of the disease.  
The veteran's private endocrinologist noted that other than 
noting that the veteran's symptoms predated his 1989 
diagnosis by two to three years, "it is very difficult to 
know exactly when [the veteran's] disease started."  In the 
absence of competent clinical evidence indicating that the 
veteran's pituitary tumor had its origins during service, or 
was aggravated therein, service connection for an invasive 
pituitary adenoma-macroadenoma is denied.

The Board notes that the veteran's acromegaly of the feet was 
diagnosed in 1989 and he as been followed for complaints 
associated with such disorder since that diagnosis.  The 
clinical evidence of record indicates that the veteran's 
acromegaly is secondary to his pituitary tumor.  As noted 
above, service connection for the veteran's pituitary tumor 
is not warranted.  As the veteran's acromegaly has been 
attributed to a non-service connected disorder, service 
connection for acromegaly of the feet is denied.

Finally, the Board notes that the veteran was diagnosed with 
degenerative joint disease and osteopenia of the feet in 
April 1997.  Service medical records do not contain 
complaints, findings or treatment associated either with 
degenerative joint disease or osteopenia of the feet.  In 
addition, the Board notes that the first clinical evidence 
documenting both diagnoses was the April 1997 VA examination 
report, dated many years after the veteran's period of 
service.  Accordingly, service connection for degenerative 
joint disease and osteopenia of the feet is denied.


ORDER

Entitlement to service connection for invasive pituitary 
adenoma-macroadenoma is denied.

Entitlement to service connection for acromegaly of the feet, 
due to pituitary tumor, is denied.

Entitlement to service connection for degenerative joint 
disease and osteopenia of the feet, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


